 Case 1:17-cr-00302-LMB Document 89 Filed 12/07/20 Page 1 of 3 PageID# 676



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA
                                                                                               DEC       7
                                           Alexandria Division

UNITED STATES OF AMERICA


V.                                                                        I:I7-cr-302(LMB)

NIKOLAI BOSYK

                 Defendant.



                     EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                               PURSUANT TO 18 U.S.C. 5 3582Ic)nHA)

See attached. Defendant submits pro se this emergency motion for compassionate release based on facts
already briefed plus the following that indicates the presence of active COVID-19 cases among the
general population at FCI Allenwood Low:

     • As of 3 pm EST on 12/4/2020, there was 1 active inmate case and 6 active staff cases.
     • On Friday night, 12/4/2020, at least one individual was removed from Brady Unit B. Correctional
       Officers informed the inmates in the unit that they suspect COVID-19 and that they would be
       deploying rapid testing at the facility.
     • On Saturday, 12/5/2020, FCI Allenwood Low was locked down.
     • On Sunday, I2/6/2020v ,all visitation at FCI Allenwood Low was "suspended until furtlier
         notice."

Data show that once cases entered the other facilities at the Allenwood complex, the spread was rapid.
For example, according to the BOP coronavirus data, there were 2 positive inmate cases at FCI
Allenwood Medium on 11/13/2020. On 11/17/2020, there were 7 inmate cases; ten days later on
11/27/2020,there were 92 positive inmate cases. There is no reason not to expect a similar rise in rates at
FCI Allenwood Low as this has happened in similar feshion at almost cvciy BOP facility since the
beginning ofthe pandemic in March. The presence of active cases at FCI Allenwood Low and the activity
over the weekend suggests this number will rise there over the coming weeks.

Please refer to www.bop.aov/coronavims for the current number of active inmate and staff cases at FCI
Allenwood Low. BOP only reports coronavirus data on weekdays so the next update will occur at 3 pm
EST on Monday, 12/7/2020.
                   Case 1:17-cr-00302-LMB Document 89 Filed 12/07/20 Page 2 of 3 PageID# 677




  Vour H          QAOr


                                 [_S                                                JH/icL.A (Xff?c^ritA                                     jn _
CQJ^ .nuh-liic,r--1'lA'^C^OpSoZ-- ur^3-^
A KW^4-i<^t^ -por c^^pCiSS)6\/^Ci4^ r^l-g-^X€^                                                                              oCe^_]xc<f
 Uj /-/"Lc-W -P             j                    c?!^ _ OcAvh^r^ . 2-*7 j _Z-c^20 . I      ^ - - ^
.cA^y\^^ (                                                   " /.A              -V ' hUn'h JA€y^z^_fs
 C_Oif JcL ^^cS^^h^Plora-plp^ _c,J- _Fc_LyA
                             Iat5 rCCjue^S-h'. -por-.
                 pLno.-h -tki^                                       jA^cJ-z>rj      o(r<^^X,^ he^e^
                                                                       .hnc-pec^. b^Joop^ jP^rpKjl Vou
A li o_ J AcMA^.il^X ._[ 5                       <->.(X "_b_rj                                              f^Q'l-}_o^ /jF. pb^r^                        q
 R}             [-pi     »A -/^ /A.cA^J^ .1^ Q 0-/-I i/<-^                                                   i 'l                      L/^^U             _
  S^cM p                                     ccj-ej; bo,yt^ ^pfpe.cuy<^Ji_lnerr_^
  A/\ H^AIajooA
      nZAX/^OOrX Lct^
                 L^oi^ ;^ Po<!.,-
                          Vo<^_, J'O—Ak^                  ■Fj. .A^ ^-n /
                                  ::/y_7>r^ OpJlzs.^ |/^q r'o.A^         Qcorr^irri/y^-
      Kz)o5[a^ kere g-F                             loui .                           i//A,^j Apj he.^u^ -h .^pr^QJc ^
                 I beiiew^^                                          kn                      ^ por-l-fc^)                                 c)4^

      t^rcL- c^A^                                pptAo ^ipJ-lx                                                                         sp/^Q^Jj^^
      P<j\ApCLt^'\cj>. A^qJ^                                                  lnO'-^-^cir£tks ojk /.Afr^c.Fe.S_C^_AF/'Aec^
       jn_t^P/^*^                            ®           s                                 -Ce/^.s .       r^cepAj^ pb^_.
      U5-6-31W oa_ jAQr.e^ibU.                                                 lP_^ .cjF' CPjej                             -/-Foai          .C^y^
      On fOo\X^ycr' 2Qpb 'h -12-0                                                             0^ A^pi/p/^l?^^ ^ZrJL. T&^j \/J.P^_ .
                         lAcrcJl)l^^^p:ciJ^A/'A._LJ Y_Lt:^-                                                                              Q 1/Ady^ __
                                         J.A V^_y^ pcJo r _Y}^oA}o^_ 4_-^                                              PA
    L &sli- pkQp_\^o--pMASJ2^                                                                   i/viZhec^/A-Po/^ y90A:^^^-^
__. is^jj^s>.p. ^ 3f^Z(c)0)(A)^                                                                         P pcriocX    p—^
       oF-KoA^A>.r\PiAe.iA.veiA^ /p-.rd^^L
      pPe> vZ/V-^ cXoop prco) p i-h>^j
       '          ""--      ^    r     r ■   -- -    '       •   ■    —        tr        ^
                                                                                                  -F .__p^ -A^cF ■i-bi^A- 1
                                                                                                        '        '
           Q^      f>€^ jz^poseX h>-A^.o^pcc>f2i-C'                                                  ^AzP^p'^eL_r^^.S-o^__^_IasAgqs^
           .0.F aI''^ y^O'^Xre.Xs I e,tAcgv-^-*^e^r~ bid/^^ €.</Cr^ cX-Cj*^ . AALdiAh^.. ^' ..^
           ■|^r ^ur •l')'^<o                     ooAj]"(Xe-r<p-t~lPA iy\ Pk}j                                                         /vi^-p-e.^.
           5jA(>er^^^_                                                                           _      _    _         _.                           ._
 ._                                                  .__                  _         __                      _._.




      AJiJu>k) Bo^yU. -^^./Uo ^2(^07-m.                                                                              p^j^eQecp Pa
             Case 1:17-cr-00302-LMB Document 89 Filed 12/07/20 Page 3 of 3 PageID# 678

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                            /ULXd/)dl^            DIVISION



             USA^
                                   Plaintiff(s),                      ^                               .    x   N

                   V.
                                                                      Cas^^ I '■ /1' tr-                       J
                                                                       Gtvil Action Numbec;



                                   Defendant(s).


                                LOCAL RULE 83.1(M) CERTIFICATION


I declare under penalty of perjury that:

No attorney has prepared, or assisted in the preparation of                       LI          "fcV LPy^P
                                                                              ffitle of Document)

. TtnmFi'r BoSv L Br hhkdlgj Bosuk^
Name of^ro Se Party V^rint or Type)                          ^

   V     ■
Signature of Pro Se Party
                     /-7 /H A'5./\
Executed on: '          / /^             (Date)

                                                             OR




The following attorney(s) prepared or assisted me in preparation of
                                                                               (Title of Dpctfment)

(Name of Attorney)

                                                                        .x'

(Address of Attorney)


(Telephone Number of Attorney)                       . : "
Prepared, or assisted in the preparation of, this document


(Name of Pro Se Parly (Print or Type)


Signature of/Vo      Party

Executed 0^4:'                           (Daiv
